Citation Nr: 0201122	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-24 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of tobacco 
usage, claimed as tobacco dependence and resulting cancer of 
the larynx.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1954 to 
June 1956.

This matter is before the Board of Veterans' Appeals (the 
Board) from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia, which denied entitlement to service connection, as 
precluded by law, for residuals of tobacco usage claimed as 
tobacco dependence resulting in cancer of the larynx.  The 
veteran filed a notice of disagreement in October 2000, and a 
statement of the case was issued that same month.  The 
veteran perfected an appeal.

Historically, the veteran filed an original claim of 
entitlement to service connection in June 1998, for cancer of 
the larynx resulting from tobacco use, which was denied by an 
unappealed, and final, August 1998 rating decision.  The 
veteran filed a petition to reopen his claim in July 2000, 
and service connection was again denied by rating decision of 
October 2000.  While noting in the statement of the case that 
nothing regarding the claim had changed since the previous 
denial, the RO denied the claim, as before, on the basis of 
38 U.S.C.A. § 1103 rather than a lack of new and material 
evidence.  

In view of the applicability of 38 U.S.C.A. § 1103, effective 
June 9, 1998, to all claims filed thereafter, precluding the 
award of benefits as a matter of law, the Board finds that 
return of the case to the RO for a supplemental statement of 
the case containing the laws and regulations pertaining to 
finality is unwarranted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

In October 2001, the veteran testified before the undersigned 
Board Member.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for resolution of this 
appeal has been obtained.

2.  The veteran has cancer of the larynx, first diagnosed in 
May 1998.

3.  The veteran's residuals of tobacco usage, claimed as 
tobacco dependence and resulting cancer of the larynx, first 
diagnosed over 40 years after discharge, were not present 
during service, or within any applicable presumptive period 
after military discharge in June 1956.

4.  No claim for service connection, formal or informal, for 
residuals of in service tobacco usage, including tobacco 
dependence and resulting cancer of the larynx, was received 
by the RO prior to June 10, 1998.

5.  The veteran's claim of entitlement to service connection 
for residuals of tobacco usage in service, including tobacco 
dependence and resulting cancer of the larynx, was received 
by the RO on June 29, 1998.


CONCLUSION OF LAW

The claim of service connection based upon the in-service use 
of tobacco products, received after June 9, 1998, lacks legal 
merit and entitlement under the law.  38 U.S.C.A. § 1103 
(West Supp. 2001); 38 U.S.C.A. § 5100-5107 (West Supp. 2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Preliminarily, the Board is satisfied that there has been 
adequate development for disposition of this appeal.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist under the VCAA.  In reaching this 
conclusion, the Board notes that the RO has collected all 
identified medical records.  The veteran was provided notice 
of the applicable laws and regulations in the rating decision 
and statement of the case.  There is no indication in the 
record that there is any additional evidence that has not 
been associated with the claims file, and the veteran has 
referenced none.  He was specifically asked if he had made an 
earlier claim, and testified that he had not.

Furthermore, in view of the applicability of 38 U.S.C.A. 
§ 1103 (West Supp. 2001) the Board finds that VA has 
satisfied its duties to notify and assist the veteran, and 
further development and expending of VA's resources is 
unwarranted.  Adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Review of the record reveals no evidence or allegation that 
the cancer of the larynx began in service or was present to 
any degree within the first year after service.  The claim is 
made solely on the basis of cigarette smoking, which the 
veteran maintains is a habit he incurred during service

The Board notes in this regard that the United States 
Congress has passed legislation directly addressing veterans' 
claims seeking benefits for disability related to the use of 
tobacco.  First, the "Transportation Equity Act for the 21st 
Century" (TEA 21), enacted as Subtitle B of Public Law No. 
105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 
and 1131, inserting language to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's use 
of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  Then on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" (IRS Reform Act), Public Law No. 
105-206, § 9014, 112 Stat. 865, which struck the provisions 
of the amendments made by section 8202 of the previous 
statute, and created a new 38 U.S.C.A. § 1103, which 
provides, in pertinent part:

(a)  Notwithstanding any other provision of 
law, a veteran's disability or death shall 
not be considered to have resulted from 
personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease 
attributable to the use of tobacco products 
by the veteran during the veteran's 
service.

Thus, new section 1103(a) bars an award of service connection 
for a disability arising after service (as in the present 
case) based upon a finding that such disability was caused by 
tobacco use during service.  It does not, however, preclude 
the establishment of service connection based upon a finding 
that a disease or injury (even if tobacco-related) became 
manifest or was aggravated during active service or became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116.  See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits and veterans and survivors who filed 
claims on or before June 9, 1998.

The Board notes that the veteran filed his first claim for 
compensation for tobacco-related disabilities on June 29, 
1998.  The record confirms that the veteran's claim for 
service connection for cancer of the larynx due to tobacco 
use was received by the RO on June 29, 1998.  The date stamp 
on the claim so indicates; and the claim itself is dated June 
29, 1998.

In testimony before the undersigned in October 2001, the 
veteran stated that he was not aware of any symptoms of his 
cancer before his May 1998 diagnosis, over 40 years after his 
active service ended.  Moreover, when probed on the issue of 
whether he had filed any tobacco claims, formal or informal, 
prior to the June 9, 1998, cut-off date, the veteran denied 
ever having filed any such prior claims.  Consequently, the 
bar to benefits for claims filed after June 9, 1998, pursuant 
to 38 U.S.C.A. § 1103(a), is applicable here.

The Board is sympathetic to the veteran's assertions, but 
when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim for lack of entitlement under the law, given 
that his claim was indisputably established as received after 
June 9, 1998.  38 U.S.C.A. § 1103 (West Supp. 2001).




ORDER

Because it lacks legal merit and entitlement under the law, 
the veteran's claim of entitlement to service connection for 
residuals of tobacco usage, claimed as tobacco dependence and 
resulting cancer of the larynx, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

